Citation Nr: 1205580	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  11-14 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to payment of dependents' educational assistance (DEA) benefits under Chapter 35, Title 38, United States Code, prior to February 8, 2010. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty in the Army Reserves from April 1978 to July 1978 and in the Army from February 1979 to June 1990.  The appellant is the Veteran's daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, Education Division. 

The appellant presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in October 2011.  A transcript is of record.  


FINDINGS OF FACT

1.  In a May 2008 rating decision, the RO found the Veteran was entitled to a permanent and total disability rating, effective from November 13, 2007.  He was notified of this decision on May 12, 2008. 

2.  VA first received the appellant's claim for Chapter 35 benefits on February 8, 2011. 


CONCLUSION OF LAW

Chapter 35 educational benefits may not be paid for education pursued by the appellant for the period prior to February 8, 2010.  38 U.S.C.A. §§ 3501, 3513, 5101, 5113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.1029, 21.3041, 21.3130, 21.4131(d) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 2008 rating decision, the RO determined the Veteran was entitled to a permanent and total disability rating, effective November 13, 2007.  He was notified of the decision on May 12, 2008. 

The Veteran's daughter, the appellant, first enrolled in college in September 2007 and continued to attend until her May 2011 graduation.  The RO received a claim for DEA benefits under Chapter 35, United States Code, on February 8, 2011.  In a February 2011 letter, the RO informed the appellant that she was eligible to receive such benefits but that it was unable to pay for part of her educational expenses.  The RO explained to appellant that VA could not pay for training she had taken more than one year before her February 2011 application was received but that it could pay her education benefits beginning on February 8, 2010. 

On appeal, the appellant contends that benefits should be paid prior to February 2010.  She does not dispute that Chapter 35 eligibility was established in May 2008; nor does she allege that she filed a claim for Chapter 35 benefits prior to February 2011.  Rather, she asserts that she was provided incorrect information from VA and, based on her reliance on this misinformation, did not apply for benefits.  More specifically, appellant reports that she contacted VA via email in December 2008 and that due to the response she received, subsequently called them regarding whether DEA benefits would interfere with her already-awarded financial aid.  She asserts that a VA representative told her that there would be an effect on her financial aid and, therefore, she did not apply.  Appellant reports that she later found out this information was incorrect since effective with the 2009-2010 financial aid award year, educational benefits were to be excluded as a resource for calculating federal student aid.  She seeks the retroactive payment of benefits to which she was entitled, but did not apply for, because she was provided incorrect information from VA.  Appellant also contends that she has not been in contact with her father, the Veteran, for over a decade and, as a result, did not know that he received his rating, nor did she receive a phone call notifying her that she could possibly be eligible for DEA benefits.  See March 2011 notice of disagreement; June 2011 VA Form 9 with statement; October 2011 transcript.  

In order to receive benefits under Chapter 35, a claimant must file an application as prescribed by the Secretary.  38 U.S.C.A. § 3513 (West 2002); 38 C.F.R. §§ 21.1030, 21.3030 (2011).  The general rule with respect to the commencing date for payment of Chapter 35 benefits where a person eligible to receive educational assistance under Chapter 35 enters into training and the award is the first award of educational assistance for the program of education the eligible person is pursuing, is that the commencing date can be no earlier than one year before the date of the claim for benefits.  38 C.F.R. §§ 21.1029(b), 21.3130(e), 21.4131(d)(1) (2011). 

A potential exception to this rule is set out at 38 U.S.C.A. § 5113 (West 2002).  However, that exception applies only if, among other things, the individual seeking benefits submits an application within one year of the date that VA made the rating decision establishing the existence of the Veteran's service-connected disability, permanent in nature.  See 38 U.S.C.A. §§ 5113(b)(2)(A), (b)(3)(C). 

The Board has reviewed the evidence of record and the applicable law and finds that the preponderance of the evidence is against the appellant's claim for payment of Chapter 35 benefits prior to February 8, 2010.  As noted above, the record shows that her claim was first received on February 8, 2011, well over one year after VA found the Veteran was entitled to a permanent and total disability rating.  The Board acknowledges that appellant has submitted a copy of the December 2008 email that she sent to VA.  This correspondence indicates that she had heard it was possible for her to receive some money toward her college education and requests that someone contact her.  The Board also acknowledges that the VA administrative claims process recognizes formal and informal claims.  An informal claim may be any communication or action indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2011).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  In reviewing the December 2008 email, however, the appellant did not indicate any intent to apply for DEA benefits.  As such, the December 2008 email cannot be considered an informal claim.  In light of the foregoing, the exception set out at 38 U.S.C.A. § 5113 does not apply, and appellant's commencing date can be no earlier than one year before the date of her formal claim. 

As noted above, the appellant asserts that she was provided incorrect information from VA and that she relied on this information by not applying for DEA benefits prior to February 2011.  While the Board acknowledges this assertion and finds that it is both competent and credible, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.  McTighe v. Brown, 7 Vet. App. 29 (1994).  

The appellant also asserts that VA had a duty to notify her of her entitlement to education benefits.  The Board is aware of the provisions of 38 U.S.C.A. § 6303 (West 2002 & Supp. 2010) (previously 38 U.S.C.A. § 7722 ), which details VA's duties with respect to distributing information to eligible Veterans and eligible dependents regarding all benefits and services to which they may be entitled under laws administered by the Secretary.  Based on the appellant's assertions, the Board infers that she is suggesting this statute confers on VA a requirement to notify all eligible dependents of eligibility for DEA benefits.  The provisions of 38 U.S.C.A. § 3563, however, specifically address VA's notice requirements with respect to DEA benefits.  In that regard, 38 U.S.C.A. § 3563 requires only that the VA "shall notify the parent or guardian of each eligible person whose eligibility is based on the death or disability of a parent..."  Thus, the notice provided to the appellant's father (the Veteran) in May 2008 was sufficient to satisfy the requirements of 38 U.S.C.A. § 3563.  As such, VA was not required to provide specific notice to the appellant of eligibility for DEA benefits.  In sum, the Board can find no provision in law that would allow the appellant's claim to be granted on the basis of a failure to notify. 

As noted above, the appellant does not contend that she submitted a claim prior to February 8, 2011.  Therefore, as the law does not otherwise provide for payment in this case prior to February 8, 2010, the claim must be denied. 

The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  Irrespective of the foregoing, the Board notes that appellant has been notified of the reasons for the denial of the claim on appeal and has been afforded the opportunity to present evidence, argument, and testimony in connection with her claim. 


ORDER

Entitlement to payment of DEA benefits under Chapter 35, Title 38, United States Code, prior to February 8, 2010 is denied. 


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


